Citation Nr: 0932453	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-02 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to service connection for right ear hearing 
loss.

2.	Entitlement to a compensable evaluation for left ear 
hearing loss.

3.	Entitlement to a rating in excess of 10 percent for 
tinnitus of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty from March 1951 to March 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The Board notes that, in an April 2003 rating decision, the 
RO awarded a 10 percent disability evaluation for tinnitus, 
effective from November 6, 2002.  In a January 2007 VA Form 
9, Appeal to the Board, the Veteran raised the issue of the 
effective date of the assignment of the 10 percent evaluation 
for tinnitus.  In a February 2009 rating decision, the RO 
determined that the April 2003 rating decision contained 
clear and unmistakable error in assigning an effective date 
of November 6, 2002, and awarded an effective date of 
November 6, 2001, due to a liberalizing regulation.  At the 
time of the issuance of this decision, there is no evidence 
that the Veteran submitted a notice of disagreement.  Thus, 
the Board finds there is no issue on appeal concerning the 
effective date for the award of the 10 percent evaluation for 
tinnitus.  


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has right 
ear hearing loss related to any event or incident of his 
period of active service, and a sensorineural hearing loss 
was not compensably disabling within one year of separation 
from active duty.

2.  VA audiological examination in December 2005 showed pure 
tone thresholds in four frequencies from 1,000 to 4,000 Hertz 
that averaged 53 decibels in the Veteran's right ear and 64 
decibels in his left ear, with speech recognition of 
76 percent in the right ear and 72 percent in the left ear, 
corresponding to Level V hearing in the left ear and Level I 
hearing in the right ear.

3.  VA audiological examination in October 2006 showed pure 
tone thresholds in four frequencies from 1,000 to 4,000 Hertz 
that averaged 54 decibels in the right ear and 70 decibels in 
his left ear, with speech recognition of 88 percent in the 
right ear and 50 percent in the left ear, corresponding to 
Level VIII hearing in the left ear and Level I hearing in the 
right ear.

4.  The Veteran is currently in receipt of the maximum 
schedular evaluation available for his service-connected left 
ear tinnitus.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active service, and a sensorineural hearing loss may not 
be presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  The schedular criteria for compensable rating for left 
ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
4.85-4.87, Diagnostic Code (DC) 6100 (2008).

3.  There is no legal basis for the assignment of a schedular 
rating in excess of 10 percent for left ear tinnitus.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§4.87, Part 4, DC 6260 (2008); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in November 2005 correspondence, prior 
to the March 2006 rating decision on appeal, of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  He was provided with notice of the 
specific rating criteria for rating hearing loss and tinnitus 
in the November 2006 statement of the case and how effective 
dates are determined in February 2009 correspondence.  The 
claim was readjudicated in April 2009.  Thus, any timing 
error was cured and rendered nonprejudicial.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court's) recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) and notes that, in February 
2009, the Veteran was provided with notice consistent with 
the Court's holding in Vazquez regarding his claims for 
increased ratings for left ear hearing loss and tinnitus.  
The claims were then readjudicated in an April 2009 
supplemental statement of the case.  

As well, VA has also fulfilled its duty to assist the Veteran 
in obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).

Hence, there is no error or issue that precludes the Board 
from addressing the merits of this appeal.

II.  Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, and VA medical records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

A.  Service Connection for Right Ear Hearing Loss

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Even if there is no record of 
sensorineural hearing loss in service, its incurrence in 
service will be presumed if the disease was manifest to a 
compensable degree within one year after separation from 
active duty. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  While the disease 
need not be diagnosed within the presumptive period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree.  Id.

Hearing loss disability is defined by regulation.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated 
that the provisions of 38 C.F.R. § 3.385 do not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service. Id. at 159.  The Court explained 
that, when audiometric test results at the veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
the veteran may nevertheless establish service connection for 
a current hearing disability by submitting competent evidence 
that the current disability is causally related to service.  
Id. at 160.  The Court cited with approval a medical text 
that states that the threshold for normal hearing is zero 
decibels to 20 decibels and higher threshold levels indicate 
some degree of hearing loss.  Id. at 157.

Service medical records are not referable to complaints or 
diagnosis of, or treatment for, right ear hearing loss.  When 
examined for pre-induction, in February 1951, the Veteran's 
hearing acuity on the whispered voice test was reported as 
15/15 in each ear and an ear abnormality was not found.  The 
Veteran underwent audiometric examination in March 1953, 
prior to his separation from service.  The Board observes 
that service department audiometric readings, prior to 
October 31, 1967, and VA records prior to June 30, 1966, must 
be converted from American Standards Association (ASA) units 
to International Standard Organization (ISO) units.  As this 
evaluation was conducted prior to October 1967, the Board has 
converted the ASA units to ISO units as shown below:  
Audiogram findings, in pure tone thresholds, in decibels 
(dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
10
15
-
20
LEFT
-
25
25
-
55

An ear abnormality was not reported.

The Veteran's service records indicate that he served in the 
artillery and his awards and decorations include the Korean 
Service Star with one Bronze Service Star.

The Veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Post service, findings of a May 1953 VA examination are not 
referable to right ear hearing loss; rather, they show left 
ear hearing loss only.

A November 1963 VA examination report indicates that the 
Veteran reported left ear tinnitus and said that his right 
ear was "ok".  As this evaluation was conducted prior to 
June 1966, the Board has converted the ASA units to ISO units 
as shown below.  Audiogram findings, in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
10
5
-
35
LEFT
-
10
10
-
70

In January 2003, the Veteran underwent VA audiometric 
evaluation.  According to the examination report, he gave a 
history of impaired hearing acuity for the past 10 to 15 
years.  He gave a history of both service and occupational 
noise exposure and said that his hearing loss began following 
rifle range noise exposure.  Bilateral high frequency 
sensorineural hearing loss and tinnitus were diagnosed.  

In December 2005, the Veteran, who was 75 years old, 
underwent VA examination.  The examiner noted that 
audiometric testing completed in service, in November 1951, 
and in May 1953, indicated the Veteran's right ear hearing 
was within normal limits.  Results of a March 1956 hearing 
test were reported to show his right ear hearing to be within 
normal limits and the November 1963 hearing test revealed a 
mild right ear hearing loss.  The examiner indicated that the 
Veteran was seen in the audiometric clinic for receipt of 
hearing aids.  He complained of bilateral progressive hearing 
loss and tinnitus since 1951.  Audiogram findings, in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
15
55
70
70
LEFT
-
15
55
90
64

The pertinent diagnosis was moderate to severe right ear 
hearing loss.  According to the VA audiologist, results of 
audiometric testing performed in November 1951 (shortly after 
entering service), May 1953 (at separation), and in March 
1956 (the Board is unable to locate this record in the claims 
file) all show that the Veteran had normal right ear hearing.  
He noted results of the November 1963 audiometric test were 
the first documentation of right ear hearing loss, which was 
eight years after the Veteran's separation from service.  He 
also noted the Veteran had reported that his right ear was 
"ok" at that time.  The VA examiner opined that, based on 
this evidence, the Veteran's right ear hearing loss was not 
caused by acoustic trauma in service.

Here, the Veteran has contended that service connection 
should be granted for right ear hearing loss.  Although the 
evidence shows that the Veteran currently has right ear 
hearing loss, no competent medical evidence has been 
submitted to show that this disorder is related to service or 
any incident thereof.  On the other hand, the record reflects 
that his right ear hearing was normal on separation from 
service and the first post service evidence of record of a 
right ear hearing loss is from 1963, more than eight years 
after the Veteran's separation from service.  Moreover, in 
December 2005, a VA examiner who examined him and reviewed 
his medical records opined that his right ear hearing loss 
was not caused by acoustic trauma in service.  In short, no 
medical opinion or other competent evidence relating the 
Veteran's right ear hearing loss to service or any incident 
of service has been presented.

The Veteran, as a lay person without medical training, does 
not meet the burden of presenting competent evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting his own statements.  While the Veteran can attest 
to factual matters of which he had first-hand knowledge, 
e.g., difficulty hearing, neither he nor any lay affiant are 
capable of making medical conclusions.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  There is no 
evidence showing, and the Veteran does not assert, that he 
has the medical training to provide competent medical 
evidence as to the etiology of the claimed right ear hearing 
loss.

The evidence reveals no competent evidence showing a nexus 
between the current right ear hearing loss disability and a 
disease or injury or incident in service.  The preponderance 
of the evidence is therefore against the appellant's claim of 
entitlement to service connection for right ear hearing loss, 
and the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected left ear hearing loss and 
tinnitus warrant higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record reflects that a July 1953 rating decision granted 
service connection for tinnitus that was awarded a 
noncompensable disability evaluation.  In an April 1964 
rating decision, the Veteran's disability was recharacterized 
as left ear tinnitus with left perceptive hearing loss and 
the noncompensable disability evaluation was continued.  The 
April 2003 rating action granted a 10 percent disability 
evaluation for left ear tinnitus, and continued the 
noncompensable rating for left ear hearing loss.

In October 2005, the RO received the Veteran's current claim 
for an increased rating for his service-connected left ear 
hearing loss and tinnitus.

1.  Compensable Rating for Left Ear Hearing Loss

As noted, in December 2005, the Veteran underwent VA 
examination.  According to the examination report, he was 
last seen in the audiology clinic in July 2003 to receive 
hearing aids and believed his hearing worsened since his last 
evaluation in January 2003.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
15
55
70
70
LEFT
-
15
55
90
95

The Veteran averaged a 53 dB loss for the right ear and a 64 
dB loss for the left ear for the frequencies 1000, 2000, 
3000, and 4000 Hertz (Hz.).  His speech recognition score on 
the Maryland CNC Word List was 76 percent in his right ear 
and 72 percent in his left ear.  This equates to a Level V 
hearing loss in his service-connected left ear.  38 C.F.R. 
§ 4.85. 

In October 2006, the Veteran underwent VA examination.  
According to the examination report, an August 2006 
audiological evaluations revealed that the Veteran's left ear 
hearing declined.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-
15
55
70
75
LEFT
-
35
55
85
100

The Veteran averaged a 54 dB loss for the right ear and a 70 
dB loss for the left ear for the frequencies 1000, 2000, 
3000, and 4000 Hz.  His speech recognition score on the 
Maryland CNC Word List was 88 percent in his right ear and 
50 percent in his left ear.  This equates to a Level VIII 
hearing loss in his service-connected left ear.  38 C.F.R. 
§ 4.85. 

A March 2009 VA outpatient record indicates that the Veteran 
was seen in the audiology clinic for evaluation of his 
hearing aids.  It was noted that he was last evaluated, 
audiologically, in October 2006, and did not report any 
significant changes in hearing acuity since his last exam.  
Results of pure tone testing were reported to reveal no 
change in thresholds since the October 2006 results.  His 
speech recognition score on the Maryland CNC World List was 
88 percent in his right ear and 56 percent in his left ear.

The Board has duly noted the Veteran's statements regarding 
the effect that his service-connected left ear hearing loss 
has had on his life.  In evaluating service- connected 
hearing impairment, however, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 
10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria for evaluating audiological disabilities are 
found at 38 C.F.R. §§ 4.85-4.87.  The Board observes that 
certain "unusual patterns of hearing impairment", may be 
evaluated under 38 C.F.R. § 4.86.  An "unusual patterns of 
hearing impairment" involves cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hz.) is 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 Hz. 
and 70 decibels or more at 2000 Hz.  The evidence of record 
indicates that the Veteran's left ear hearing loss pattern 
does not fit the requirements of an unusual pattern of 
hearing impairment during the appellate term.

Evaluations of defective hearing range from noncompensable to 
100 percent, based upon organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies at 1000, 2000, 3000, and 4000 Hertz per 
second.  The Rating Schedule establishes eleven different 
auditory acuity levels, designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100.  In 
situations where service connection has been granted for 
defective hearing involving one ear, and the Veteran does not 
have total deafness in both ears, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at Level X or XI.  See 38 C.F.R. §§ 4.85-
4.87, Diagnostic Code 6100.

Pursuant to 38 C.F.R. § 4.85(f), if impaired hearing is 
service-connected in only one ear, in order to determine 
the percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman numeral designation 
for hearing impairment of I, subject to the provisions of 
38 C.F.R. § 3.383.

In reaching this determination, the Board observes that 
current regulations yield the assignment of a noncompensable 
disability rating for the service-connected left hearing 
loss, by means of the application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluation.  Id.  The results of the December 2005 VA 
examination indicate that there was an average pure tone 
threshold in the Veteran's left ear of 64 decibels with 
speech recognition of 72 percent, and an average pure tone 
threshold of 53 decibels with speech recognition of 
76 percent in his non-service-connected right ear.  
Evaluating these test scores based upon Table VI, found at 
38 C.F.R. § 4.85, reflects that the Veteran's left ear 
hearing acuity was at Level V and his non-service-connected 
right ear hearing acuity was at Level I, thus corresponding 
to the non-compensable disability evaluation that is 
currently assigned.

The results of the October 2006 VA examination indicate that 
there was an average pure tone threshold in the Veteran's 
left ear of 70 decibels with speech recognition of 
50 percent, and an average of 54 decibels with speech 
recognition of 88 percent in the non-service-connected right 
ear.  Evaluating these test scores based upon Table VI, found 
at 38 C.F.R. § 4.85, reflects that the Veteran's left ear 
hearing acuity was at Level VIII and his right ear hearing 
acuity was at Level I, thus corresponding to the currently 
assigned non-compensable disability evaluation.

There is no evidence that the examinations conducted by VA 
are inadequate for rating purposes.  As well, the March 2009 
VA outpatient record indicates that audiometric findings were 
essentially unchanged since October 2006.

The Board carefully considered the Veteran's contentions in 
this matter.  The Rating Schedule provides the criteria for 
rating the disabilities and assigning compensation benefits.  
Again, the criteria encompass what is termed the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Applying the Veteran's recent audiometric 
results to Table VI, VIa, and VII of 38 C.F.R. § 4.85 and 
4.86 results in a non-compensable rating for the service-
connected left ear hearing loss.  

The Board understands the Veteran's concern that he is unable 
to hear high pitched sounds, such as telephone conversation, 
or softly spoken conversation, including when there is 
background noise, but no specific compensation is provided 
based upon such inability.  Its sympathy is with the Veteran, 
and the Board trusts that he will continue to utilize his 
hearing aids to ameliorate his hearing difficulty.  Here, the 
objective evidence is at the crux of the matter, and it 
provides no appropriate basis for granting increased 
compensation for the level of left ear hearing loss currently 
demonstrated.

The preponderance of the objective medical evidence of record 
is against the Veteran's claim for a compensable rating for 
his service-connected left ear hearing loss.



2.  Increased Rating For Tinnitus

The Veteran's service-connected left ear tinnitus is 
currently assigned a 10 percent disability rating pursuant to 
38 C.F.R. § 4.87, DC 6260.  

Historically, in Smith v. Nicholson, 19 Vet. App. 63, 78, 
(2005) the Court held that the pre-1999 and pre-June 13, 2003 
versions of Diagnostic Code 6260 required the assignment of 
dual ratings for bilateral tinnitus.  VA appealed this 
decision to the United States Court of Appeals for the 
Federal Circuit and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that the Veterans Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

In this case, the Veteran's claim was filed in October 2005; 
thus the pre-June 2003 version of Diagnostic Code 6260 does 
not apply.  In any event, it is now settled that the version 
of Diagnostic Code 6260 in effect prior to June 2003 as well 
as the current regulation precludes an evaluation in excess 
of a single 10-percent for tinnitus.

Therefore, the claim for a higher rating for tinnitus, 
whether the Veteran seeks higher than 10 percent in one ear, 
or separate 10 percent ratings for each ear, must be denied 
under Diagnostic Code 6260.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  Both Disabilities

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  In this respect, the Board notes that 
the Veteran has not required any, let alone frequent, periods 
of hospitalization for his left ear hearing loss and 
tinnitus.  In sum, there is no indication in the record based 
on corroborated evidence, of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, the Board carefully reviewed the entire record in 
this case, including the written statements presented by the 
Veteran; however, the Board does not find the evidence to be 
so evenly balanced that there is reasonable doubt as to any 
material issue regarding the matter of entitlement to an 
increased rating for the left ear hearing loss and tinnitus.  
The preponderance of the evidence is clearly against the 
claim for higher ratings.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for right ear hearing loss is denied.

A compensable rating for left ear hearing loss is denied.

A rating in excess of 10 percent for tinnitus of the left ear 
is denied.


_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

-


 Department of Veterans Affairs


